SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 Commission File Number: 000-54588 NOTIFICATION OF LATE FILING ¨ Form 10-K ¨ Form 11-K ¨ Form 20-F ý Form 10-Q ¨ Form N-SAR For Period Ended: June 30, 2014 ¨ Transition Report on Form 10-K ¨ Transition Report on Form 10-Q ¨ Transition Report on Form 20-F ¨ Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION Full name of registrant LIVEWIRE ERGOGENICS, INC. Address of principal executive office 1ouglass Road, Unit C City, state and zip code Anaheim, CA 92806 PART II RULE 12b-25 (b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25 (b), the following should be completed. (Check box if appropriate.) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, 20-F, 11-K or Form 10-Q, or portion thereof will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Form 10-K, 11-K, 20-F, 10-Q, N-SAR or the transition report portion thereof could not be filed within the prescribed time period. The compilation, dissemination and review of the information required to be presented in the Form 10-Q for the quarter ended June 30, 2014 has imposed requirements that have rendered timely filing of the Form 10-Q impracticable without undue hardship and expense to the registrant. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Bill Hodson 940-0155 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). T Yes ¨ No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? ¨ Yes T No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The Registrant was unable to file its Form 10-Q for the quarter ended June 30, 2014 within the prescribed time period without unreasonable effort and expense because the financial information and other disclosures required to be included in the Form 10-Q could not be completed by the filing deadline. The Registrant believes that it will file the Form 10-Q for the quarter ended June 30, 2014 on or before the fifth calendar day following the prescribed due date. 2 LIVEWIRE ERGOGENICS, INC. Name of Registrant as Specified in Charter. Has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Dated: August 13, 2014 By: /s/ Bill Hodson Bill Hodson Title: Chief Executive Officer 3
